DETAILED ACTION
Status of the Claims
1.	Claims 1-6 and 21-33 are allowed.
EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David R. Mika on 2/17/2022.

The application has been amended as follows: 
Claim 1. An electrochemical sensing device comprising: 
	an expansion module;
a base device comprising:
a base unit controller circuit;
 a stimulus signal generation portion comprising a stimulus signal generator circuit in communication with the base unit controller circuit, the stimulus signal generator circuit for generating a stimulus signal for conducting electrochemical analyses of samples; 
a data acquisition portion comprising a response read channel for receiving data results for the electrochemical analyses; and 

wherein, without the expansion module disposed within the expansion interface, the base device is configured to receive a first sensor cartridge such that the data acquisition portion is configured to communicate with the first sensor cartridge using the response read channel; and 
wherein, when the expansion module is received by the expansion interface, the base device and the expansion module are configured to receive a second sensor cartridge such that the data acquisition portion is configured to communicate with the second sensor cartridge over multiple channels.

	Claim 4, lines 3, delete sample and replace with --samples--.

Claim 6, lines 4, delete sample and replace with --samples--.

Cancel claim 7.

Claim 27. A method for analyzing 
a base unit controller circuit; 
a stimulus signal generation portion including a stimulus signal generator circuit in communication with the base unit controller circuit, the stimulus signal generator circuit for generating a stimulus signal for conducting electrochemical analysis of the sample
a data acquisition portion comprising a response read channel for receiving data results for the electrochemical analysis; and 
an expansion interface comprising an external expansion slot and a module controller, the expansion interface configured to removably receive an expansion module in the expansion slot, wherein, without the expansion module disposed within the expansion interface, the base device is configured to receive a first sensor cartridge such that the data acquisition portion is configured to communicate with the first sensor cartridge using the response read channel;
 inserting the expansion module into the expansion interface, 
mating a second sensor cartridge with the expansion module, wherein, when the expansion module is received by the expansion interface, the base device and the expansion module are configured to receive a second sensor cartridge such that the data acquisition portion is configured to communicate with the second sensor cartridge over multiple channels, 
transmitting the stimulus signal for conducting the electrochemical analysis of the sample to the second sensor cartridge; and 
receiving electrochemical results data for the electrochemical analysis of the sample from the second sensor cartridge through the expansion module.

Claim 28, lines 1, delete 26 and replace with --27--.
Claim 28, lines 3, delete the user and replace with --a user--.

Claim 29, lines 1, delete 26 and replace with --27--.

Claim 30, lines 1, delete 26 and replace with --27--.

Claim 31, lines 1, delete 26 and replace with --27--.

Claim 32, lines 1, delete 26 and replace with --27--.
Claim 32, lines 2, delete device and replace with --unit--.

Claim 33, lines 1, delete 26 and replace with --27--.
Claim 33, lines 3, delete device and replace with --unit--.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the cited prior art, Cho et al. teach a blood measuring device comprising a controller circuit 210, a voltage controller 213 for applying appropriate voltage, a measurement processing unit 214 receives signal and estimates blood glucose value; and the measuring device is comprised of different modules such as insertion determination unit, strip pattern determining unit or strip type determining unit (see Figs 2 and 3; [0060][0066][0069][0107]-[0109]). 
Cho et al. do not teach the limitation of claims 1 and 27 reciting an expansion interface comprising an expansion slot configured to removably receive an expansion module and wherein the base device is configured to receive a first sensor cartridge without an expansion module to communicate the first sensor cartridge using response read channel and wherein the base device receives the expansion module, the base device and the expansion module configured to receive a second sensor cartridge such that data acquisition portion is configured to communicate over multiple channels.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURPREET KAUR whose telephone number is (571)270-7895. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GURPREET KAUR/
Primary Examiner
Art Unit 1759